DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pg. 9-11, filed 04/25/2022, with respect to rejections and objections have been fully considered and are persuasive.  The rejections and objections of the application has been withdrawn. 
Election/Restrictions
Claims 1-14 and 21-22 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 15 and 18-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/25/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended, to correct (as examiner believes) an informality, as follows: 
	AMENDMENTS TO THE CLAIMS
	
	Replace claim 15, lines 16-19 with: “a compressible gasket attached to the second board surface, wherein the compressible gasket is configured to physically separate, hermetically isolate, and electrically isolate the compressible contact when the compressible contact is held in compression between the first bond pad and the second bond pad.”

Allowable Subject Matter
Claims 1-15 and 18-22 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1, for which Claims 2-14 and 21-22 depends, Claim 15, and Claim 18, for which Claims 19-20 depends, teaches a limitation: “a compressible gasket disposed between the board and the substrate, wherein the compressible gasket is configured to electrically isolate and hermetically isolate the compressible electrical contact when the compressible electrical contact is held in compression between the first bond pad and the second bond pad” or “ the compressible gasket is configured to physically separate, hermetically isolate, and electrically isolate the compressible contact when the compressible contact is held in compression between the first bond pad and the second bond pad” or “the compressible gasket is configured to electrically isolate and hermetically isolate the compressible contact when the compressible contact is held in compression between the bond pad and a different bond pad” that is not taught in the prior art of record and upon further search, examiner could not find prior art that would disclose the above limitation.
SHAH (US20160380381) is the closest prior art of record.
Regarding Claim 1,  SHAH teaches a device, comprising: a board (16 bottom middle section) comprising a first conductive pathway (18) extending between a first side of the board and a second side of the board (Fig. 1); a first electrical contact (20) disposed on the first side of the board; a first bond pad (22) disposed on the second side of the board, the first bond pad electrically connected to the first electrical contact via the first conductive pathway (Fig. 1); a substrate (16 top middle section) comprising a second conductive pathway (18) extending between a first side of the substrate and a second side of the substrate (Fig. 1); a second electrical contact (20) disposed on the first side of the substrate; a second bond pad (22) disposed on the second side of the substrate, the second bond pad electrically connected to the second electrical contact (Fig. 1); and a compressible electrical contact (24) extending between the first bond pad and the second bond pad (Fig. 1).
SHAH does not teach the above allowable limitations.
Similar reasoning can be made for Claim 15 and Claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is presented in the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED AZAM whose telephone number is (571)270-0593. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MA/Examiner, Art Unit 2848                                                                                                                                                                                                        
/Timothy J. Dole/Supervisory Patent Examiner, Art Unit 2848